Citation Nr: 1610596	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  13-13 368	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than August 9, 2010, for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to February 1970, including service in the Republic of Vietnam.  His awards and decorations include the Purple Heart Medal, the Bronze Star with "V" device, and the Combat Action Ribbon. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in relevant part, granted service connection for PTSD and assigned a 70 percent disability rating, effective August 9, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran was scheduled for a Board videoconference hearing before a Veterans Law Judge (VLJ) to be held at the Roanoke Regional Office in January 2016.  The record reflects that he failed to appear for his scheduled hearing.  Review of the record further reveals, however, that hearing notices sent to the Veteran were returned with an indication that the he had moved and that no forwarding address was available.  

The Veteran's electronic Veterans Benefits Management System (VBMS) profile appears to indicate that the hearing notices were not sent to his most recent address of record.  Thus, it appears that the Veteran has not been afforded all due process rights with respect to his right to a hearing.  Remand is warranted to ensure that the Veteran is provided adequate hearing notice at his current mailing address. 

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for a new videoconference hearing before a VLJ to be held at his local RO.  The AOJ must ensure that notice of the hearing is sent to the Veteran's current mailing address.  The appeal should then be processed in accordance with established appellate practices.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

